DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021.08.26 has been entered. 

Status of the Claims
Claims 1, 11, and 17 have been amended
Claims 9 and 10 remain as canceled
Claims 2, 3, 12, and 13 remain as previously withdrawn

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species I – IV, and Subspecies IA, IB, and II, as set forth in the Office action mailed on 2020.04.13, has been reconsidered in view of the allowability of claims to the elected invention pursuant to The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I – IV, and Subspecies IA, IB, and II, is withdrawn.  Claims 3, 4, 12, and 13, directed to a previously unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephonic message on 2022.03.07, by Allyson Brown (65426), in response to proposed amendments presented to Ms. Brown on 2022.03.04.
The application has been amended as follows: 

Regarding Claims 2, 3, 12, and 13: Claims 2, 3, 12, and 13 have been rejoined.

Regarding Claims 17 – 20: Claims 17 – 20 are canceled.

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

SUBMERSIBLE PUMPING SYSTEM WITH A MOTOR PROTECTOR HAVING A THRUST RUNNER, RETENTION SYSTEM, AND PASSAGEWAY ALLOWING GAS FLOW FROM A LOWER REGION INTO AN UPPER REGION

Allowable Subject Matter
Claims 1 – 8, and 11 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 have been amended to recite additional elements of the pumping system and further narrowing the claims. Claim 1 has been amended to include the limitations “a retention system configured to couple the thrust runner to the shaft, the retention system comprising one or more gaps in fluid communication with the passageway and configured to allow gas to flow from the lower region into the passageway and/or from the passageway into the upper region,” and claim 11 has been amended to include the limitation “the thrust runner being positioned entirely axially above and adjacent the thrust 
The closest known prior art device was taught by US 2015/0023815, (“Tetzlaff”), and US 2005/0087343, (“Du”). Tetzlaff in view of Du disclosed or taught a submersible pumping system with a thrust bearing and gas venting arrangement as previously recited in independent claims 1 and 11. However, the amended claims recite further details of the arrangement which are not explicitly disclosed or taught by Tetzlaff in view of Du such as “a retention system configured to couple the thrust runner to the shaft, the retention system comprising one or more gaps in fluid communication with the passageway and configured to allow gas to flow from the lower region into the passageway and/or from the passageway into the upper region,” and that “the thrust runner being positioned entirely axially above and adjacent the thrust bearing.” Examiner additionally agrees with Applicant’s remarks of 2021.08.26 such that “it would not have been obvious to use the thrust bearing assembly […] in a protector to try and vent gas bubbles,” further reading the amended claim 11 over the art of record, and incorporates such remarks into these reasons for allowance. Examiner notes that the disclosed arrangement of Tetzlaff in view of Du is in a motor of a downhole pump and not in a motor protector of a downhole pump. Structural changes to the previous combination to modify the thrust runner arrangement of Tetzlaff in view of Du to meet the amended “entirely axially above” limitation would more likely than not destroy the intended operation of the presented combination. Alternative bearing arrangements in downhole pumping apparatus were identified in the prior art; however, they did not explicitly teach or disclose an arrangement which would meet all of the limitations of the instant claims either alone or taken together. 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                    
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746